Citation Nr: 1728099	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to drill pay adjustment of 10 days as opposed to 125 days for FY 2010.

2.  Entitlement to service connection for arthritis (other than lumbar spine, left shoulder, right ankle, and feet).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an initial compensable rating of service-connected hallux valgus and osteoarthritis of the 1st metatarsophalangeal (MTP) joint, right.

5.  Entitlement to an initial compensable rating of service-connected hallux valgus and osteoarthritis of the 1st metatarsophalangeal (MTP) joint, left.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1987 to October 1987, July 2008 to May 2009 (ACDUTRA), and May 2010 to May 2011, as well as additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in relevant part, granted service connection for hallux valgus and osteoarthritis of the 1st MTP joint, left and right, with noncompensable evaluations effective May 26, 2009, and denied service connection for sinusitis and arthritis (other than lumbar spine, left shoulder, and feet).  The Veteran submitted notices of disagreement in June 2011 and April 2012.  Statements of the case were issued in August 2012.  The Veteran perfected a timely substantive appeal in August 2012.

The Veteran also appealed a November 2013 decision to reduce his VA benefits due to receipt of military drill pay.  As addressed further below, the Veteran withdrew this appeal at the time of the May 2017 Board hearing.

Regarding the Veteran's claim for increased ratings for the disabilities of his feet, these issues were not certified to the Board.  Upon review of the record, it does not appear the RO recognized the Veteran's timely appeal of these issues via the August 2012 VA Form 9.  The RO previously issued two separate statements of the case, one addressing the Veteran's claims for service connection for sinusitis and arthritis and another addressing his claim for increased ratings for the disabilities of his feet. The August 2012 VA Form 9 stated that the Veteran intended to appeal all of the issues listed on the statement of the case.  Accordingly, the Veteran has perfected an appeal in the matter of the ratings assigned for his hallux valgus and osteoarthritis of the feet and those claims are properly before the Board at this time. See Evans v. Shinseki, 24 Vet. App. 292 (2011); see also 38 C.F.R. § 19.35 (2016) (stating that certification of issues on appeal by the RO is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals).

In May 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the proceeding is of record.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The issues of entitlement to service connection for sinusitis and increased ratings for the service-connected hallux valgus and osteoarthritis of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of entitlement to drill pay adjustment of 10 days as opposed to 125 days for FY 2010.

2.  The probative evidence of record does not reflect a diagnosis of arthritis other than in the Veteran's service-connected lumbar spine, left shoulder, right ankle, and feet.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to drill pay adjustment of 10 days as opposed to 125 days for FY 2010 have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for arthritis (other than lumbar spine, left shoulder, right ankle, and feet) are not met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, at the May 2017 videoconference hearing before the Board, the Veteran withdrew from appellate consideration the issue of entitlement to drill pay adjustment of 10 days as opposed to 125 days for FY 2010. 

Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to drill pay adjustment for FY 2010 and it is dismissed.


	(CONTINUED ON NEXT PAGE)


II.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of an August 2009 letter to the Veteran, sent prior to the issuance of the rating decision on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment records and post-service VA treatment records.  Lay statements of the Veteran are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

III.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Arthritis is designated as a chronic disease for presumptive service connection purposes.  

A layperson is competent to describe visible or personally observable symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

The Veteran's claim received in August 2009 sought service connection for arthritis throughout his body.  Service connection was subsequently granted for arthritis in his lumbar spine, left shoulder, feet, right ankle, and feet.  On appeal is the issue of arthritis in any areas not previously service-connected. 

Turning to the evidence of record, the Veteran denied joint pain or chronic pain in a May 2010 pre-deployment health assessment.  Subsequently, in an April 2011 post-deployment health assessment, the Veteran reported issues with a rash, his left foot, right eye, and right ankle.

Upon VA examination in August 2011, the Veteran reported joint pain in his right ankle and both feet, as well as stiffness in his back and neck.  The examiner stated that the Veteran was a healthy appearing male.  Following review of the claims file and physical examination of the Veteran, the examiner diagnosed mild hallux valgus, degenerative joint disease of the feet and right ankle, and degenerative disc disease of the lumbar and cervical spine.  Mild degenerative changes of the lumbar spine were also noted.  Arthritis was not found in any other part of the body.

Post-service VA treatment records reflect diagnoses of arthritis in the feet and back.  The Veteran has not identified the existence of any other treatment records for his arthritis.

At the hearing before the Board in May 2017, the Veteran discussed only arthritis of his feet.

After thorough consideration of the evidence of record, the Board finds that service connection for arthritis (other than lumbar spine, left shoulder, right ankle, and feet) is not warranted.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, the evidence does not show that the Veteran has a current diagnosis of arthritis in any location not already service-connected (lumbar spine, left shoulder, right ankle, and feet).  No further disability has been identified through review of the Veteran's treatment records or lay statements.  Indeed, the Veteran's testimony at the May 2017 Board hearing indicated that his primary contention relates to the arthritis of his feet.  This issue is addressed below in the REMAND portion of the decision.

The Board notes that to the extent that the Veteran himself has opined that he has arthritis in his body developed in service or to a compensable degree within one year of service separation, the Veteran, as a lay person, is not competent to diagnose arthritis, which is diagnosed by medical imaging, not merely lay observation. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board finds that a preponderance of the evidence is against finding that the Veterans has a current diagnosis of arthritis in his body, other than his service-connected lumbar spine, left shoulder, right ankle, and feet.

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  


ORDER

The appeal of entitlement to drill pay adjustment of 10 days as opposed to 125 days for FY 2010 is dismissed.

Service connection for arthritis (other than the lumbar spine, left shoulder, right ankle, and feet) is denied. 


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Entitlement to service connection for sinusitis

The July 2010 rating decision denied entitlement to service connection for sinusitis on the grounds that the condition was first diagnosed in August 2007, prior to the Veteran's active military service.  In the absence of evidence of aggravation, service connection was denied.

DD-214s associated with the claims file show that the Veteran served on active duty from May 1987 to October 1987, July 2008 to May 2009, and May 2010 to May 2011.  He also served in the Army Reserve and was otherwise employed by the Alabama Department of Transportation.

Upon review of the Veteran's medical records, the August 2007 diagnosis of sinusitis was made at the Fort McCoy Primary Care Clinic in Wisconsin.  It is unclear to the Board whether the Veteran was in Wisconsin for Active Duty for Training (ACDUTRA) purposes, as his personnel file is not associated with the claims folder.  Therefore, further development must be conducted to determine whether he was in ACDUTRA status at the time the August 2007 diagnosis of sinusitis was made.

Additionally, the Veteran has asserted that his sinusitis was secondary to his service-connected sleep apnea.  He has also alleged that his deployment to Kuwait aggravated his sinusitis.  In light of these contentions, a VA examination is necessary to obtain a medical opinion addressing the nature, onset, and etiology of the Veteran's previously-diagnosed sinusitis.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Entitlement to a compensable initial rating for hallux valgus and osteoarthritis of the 1st MTP joint, left and right

As addressed above, the Veteran timely appealed the non-compensable ratings assigned for his feet via the August 2012 VA Form 9, which included a request for a hearing before the Board.  This matter was not certified to the Board; consequently, it was not addressed at the May 2017 Board hearing. 

As the Veteran has indicated he desires a videoconference hearing before the Board in connection with his claim for an increased rating, this matter must be remanded to provide such a hearing.  See 38 C.F.R. § 20.700 (2016) (A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (LexisNexis 2017).

As the matter is being remanded for completion of the development described above, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board in conjunction with his claim of entitlement to compensable initial ratings for service-connected hallux valgus and osteoarthritis in his feet.  The notification letter and any communication with the Veteran regarding the hearing must documented in the claims file.

2. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his sinusitis.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Make a determination of whether the Veteran was in ACDUTRA status at the time of the August 2007 diagnosis of sinusitis.  

5.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of the previous-diagnosed sinusitis.  The claims file and a copy of this REMAND must be provided to the examiner for review.  The examiner is asked to review the records and evidence associated with the claims file and address:

a)  If it is determined that the Veteran was in ACDUTRA status at the time of the August 2007 sinusitis diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sinusitis is etiologically related to his service.  The examiner should comment on the sinusitis as diagnosed in the Veteran's March 2009 treatment records, even if the condition has since resolved.

b)  If it is determined that the Veteran was not in ACDUTRA status at the time of the August 2007 sinusitis diagnosis, the examiner should opine as to whether it is clear and unmistakable that the Veteran entered his period of service from July 2008 to May 2009 or May 2010 to May 2011 with sinusitis, and if yes, whether it is clear and unmistakable that his sinusitis was not aggravated beyond its natural progression to include as due to his deployment to Kuwait from June 2010 to April 2011. 

If, however, the examiner cannot clearly and unmistakably determine that the Veteran's sinusitis pre-existed his service from July 2008 to May 2009 or May 2010 to May 2011, or that any preexisting condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military, and should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sinusitis had its onset during or is otherwise related to his service, to include as due to his deployment to Kuwait from June 2010 to April 2011.

c)  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed sinusitis is either proximately due to or permanently aggravated by the Veteran's service-connected sleep apnea.  

("Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.)  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of the condition prior to aggravation. This may be ascertained by the medical evidence of record and also by lay statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Review the examination reports to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection for sinusitis and increased ratings for his bilateral feet conditions.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


